DETAILED ACTION
The receipt is acknowledged of applicants’ IDS filed 02/05/2021.

Claims 1-18 are pending, and subject of the present office action. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,189,920. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter instantly claimed are covered by the claims of the issued patent since the issued claims and the instant application are claiming common subject matter as follows: a method of preventing pregnancy in a woman that comprises: (A) transdermally administering a contraceptive effective amount of a progestin and an estrogen during a treatment interval by successive applications of transdermal hormone delivery devices; and (B) transdermally administering low dose progestin and low dose estrogen throughout a rest interval by application of a transdermal hormone delivery device; wherein, in a given woman or population of women: the amount of the progestin delivered during the rest interval results in an average progestin serum concentration that is 25% to 75% the amount of the progestin delivered during each week of the treatment interval; and the amount of the estrogen delivered during the rest interval results in an average estrogen serum concentration that is 25% to 75% the amount of the estrogen delivered during each week of the treatment interval. The present claims are expected to achieve the results achieved by the issued claimed regarding the amount of progestin delivered during the treatment interval resulting in an average progestin serum concentration level equivalent to at least 500 pg/ml of levonorgestrel during the first week of the treatment interval and an average progestin serum concentration level equivalent to at least 750 pg/ml of levonorgestrel during the subsequent weeks of the treatment interval, and regarding the amount of estrogen delivered during the treatment interval results in an average estrogen serum concentration level equivalent to at least 15 pg/ml of ethinyl estradiol during the treatment interval. The issued claims anticipate the present claims.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,198,919. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter instantly claimed are covered by the claims of the issued patent since the issued claims and the instant application are claiming common subject matter as follows: a method of preventing pregnancy in a woman that comprises: (A) transdermally administering a contraceptive effective amount of a progestin and an estrogen during a treatment interval by successive applications of transdermal hormone delivery devices; and (B) transdermally administering low dose progestin and low dose estrogen throughout a rest interval by application of a transdermal hormone delivery device; wherein, in a given woman or population of women: the amount of the progestin delivered during the rest interval results in an average progestin serum concentration that is 25% to 75% the amount of the progestin delivered during each week of the treatment interval; and the amount of the estrogen delivered during the rest interval results in an average estrogen serum concentration that is 25% to 75% the amount of the estrogen delivered during each week of the treatment interval. The present claims are expected to achieve the results achieved by the issued claimed regarding the amount of progestin delivered during the treatment interval resulting in an average progestin serum concentration level equivalent to at least 500 pg/ml of levonorgestrel during the first week of the treatment interval and an average progestin serum concentration level equivalent to at least 750 pg/ml of levonorgestrel during the subsequent weeks of the treatment interval, and regarding the amount of estrogen delivered during the treatment interval results in an average estrogen serum concentration level equivalent to at least 15 pg/ml of ethinyl estradiol during the treatment interval. The issued claims anticipate the present claims.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,198,876. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter instantly claimed are covered by the claims of the issued patent since the issued claims and the instant application are claiming common subject matter as follows: a method of preventing pregnancy in a woman that comprises: (A) transdermally administering a contraceptive effective amount of a progestin and an estrogen during a treatment interval by successive applications of transdermal hormone delivery devices; and (B) transdermally administering low dose progestin and low dose estrogen throughout a rest interval by application of a transdermal hormone delivery device; wherein, in a given woman or population of women: the amount of the progestin delivered during the rest interval results in an average progestin serum concentration that is 25% to 75% the amount of the progestin delivered during each week of the treatment interval; and the amount of the estrogen delivered during the rest interval results in an average estrogen serum concentration that is 25% to 75% the amount of the estrogen delivered during each week of the treatment interval. The present claims are expected to achieve the results achieved by the issued claimed regarding the amount of progestin delivered during the treatment interval resulting in an average progestin serum concentration level equivalent to at least 500 pg/ml of levonorgestrel during the first week of the treatment interval and an average progestin serum concentration level equivalent to at least 750 pg/ml of levonorgestrel during the subsequent weeks of the treatment interval, and regarding the amount of estrogen delivered during the treatment interval results in an average estrogen serum concentration level equivalent to at least 15 pg/ml of ethinyl estradiol during the treatment interval. The issued claims anticipate the present claims.

Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,192,614. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter instantly claimed are covered by the claims of the issued patent since the issued claims and the instant application are claiming common subject matter as follows: a method of preventing pregnancy in a woman that comprises: (A) transdermally administering a contraceptive effective amount of a progestin and an estrogen during a treatment interval by successive applications of transdermal hormone delivery devices; and (B) transdermally administering low dose progestin and low dose estrogen throughout a rest interval by application of a transdermal hormone delivery device; wherein, in a given woman or population of women: the amount of the progestin delivered during the rest interval results in an average progestin serum concentration that is 25% to 75% the amount of the progestin delivered during each week of the treatment interval; and the amount of the estrogen delivered during the rest interval results in an average estrogen serum concentration that is 25% to 75% the amount of the estrogen delivered during each week of the treatment interval. The present claims are expected to achieve the results achieved by the issued claimed regarding the amount of progestin delivered during the treatment interval resulting in an average progestin serum concentration level equivalent to at least 500 pg/ml of levonorgestrel during the first week of the treatment interval and an average progestin serum concentration level equivalent to at least 750 pg/ml of levonorgestrel during the subsequent weeks of the treatment interval, and regarding the amount of estrogen delivered during the treatment interval results in an average estrogen serum concentration level equivalent to at least 15 pg/ml of ethinyl estradiol during the treatment interval. The issued claims anticipate the present claims.

Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,782,419. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter instantly claimed are covered by the claims of the issued patent since the issued claims and the instant application are claiming common subject matter as follows: a method of preventing pregnancy in a woman that comprises: (A) transdermally administering a contraceptive effective amount of a progestin and an estrogen during a treatment interval by successive applications of transdermal hormone delivery devices; and (B) transdermally administering low dose progestin and low dose estrogen throughout a rest interval by application of a transdermal hormone delivery device; wherein, in a given woman or population of women; the amount of the progestin delivered during the rest interval results in an average progestin serum concentration that is 25% to 75% the amount of the progestin delivered during each week of the treatment interval; and the amount of the estrogen delivered during the rest interval results in an average estrogen serum concentration that is 25% to 75% the amount of the estrogen delivered during each week of the treatment interval. The issued claims anticipate the present claims.

Claims 1-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,775,848. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter instantly claimed are covered by the claims of the issued patent since the issued claims and the instant application are claiming common subject matter as follows: a method of preventing pregnancy in a woman that comprises: (A) transdermally administering a contraceptive effective amount of a progestin and an estrogen during a treatment interval by successive applications of transdermal hormone delivery devices; and (B) transdermally administering low dose progestin and low dose estrogen throughout a rest interval by application of a transdermal hormone delivery device; wherein, in a given woman or population of women; the amount of the progestin delivered during the rest interval results in an average progestin serum concentration that is 25% to 75% the amount of the progestin delivered during each week of the treatment interval; and the amount of the estrogen delivered during the rest interval results in an average estrogen serum concentration that is 25% to 75% the amount of the estrogen delivered during each week of the treatment interval. The issued claims anticipate the present claims.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,775,847. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter instantly claimed are covered by the claims of the issued patent since the issued claims and the instant application are claiming common subject matter as follows: a method of preventing pregnancy in a woman that comprises: (A) transdermally administering a contraceptive effective amount of a progestin and an estrogen during a treatment interval by successive applications of transdermal hormone delivery devices; and (B) transdermally administering low dose progestin and low dose estrogen throughout a rest interval by application of a transdermal hormone delivery device; wherein, in a given woman or population of women; the amount of the progestin delivered during the rest interval results in an average progestin serum concentration that is 25% to 75% the amount of the progestin delivered during each week of the treatment interval; and the amount of the estrogen delivered during the rest interval results in an average estrogen serum concentration that is 25% to 75% the amount of the estrogen delivered during each week of the treatment interval. The issued claims anticipate the present claims.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,775,817. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter instantly claimed are covered by the claims of the issued patent since the issued claims and the instant application are claiming common subject matter as follows: a method of preventing pregnancy in a woman that comprises: (A) transdermally administering a contraceptive effective amount of a progestin and an estrogen during a treatment interval by successive applications of transdermal hormone delivery devices; and (B) transdermally administering low dose progestin and low dose estrogen throughout a rest interval by application of a transdermal hormone delivery device; wherein, in a given woman or population of women; the amount of the progestin delivered during the rest interval results in an average progestin serum concentration that is 25% to 75% the amount of the progestin delivered during each week of the treatment interval; and the amount of the estrogen delivered during the rest interval results in an average estrogen serum concentration that is 25% to 75% the amount of the estrogen delivered during each week of the treatment interval. The issued claims anticipate the present claims.

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of copending Application No. 17/069,571 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully claimed and disclosed in the referenced copending applications and would be covered by any patent granted on the copending applications since the referenced copending applications and the instant application are claiming common subject matter as follows: a method of preventing pregnancy in a woman that comprises: (A) transdermally administering a contraceptive effective amount of a progestin and an estrogen during a treatment interval by successive applications of transdermal hormone delivery devices; and (B) transdermally administering low dose progestin and low dose estrogen throughout a rest interval by application of a transdermal hormone delivery device; wherein; the amount of the progestin delivered during the rest interval results in an average progestin serum concentration that is 25% to 75% the amount of the progestin delivered during each week of the treatment interval; and the amount of the estrogen delivered during the rest interval results in an average estrogen serum concentration that is 25% to 75% the amount of the estrogen delivered during each week of the treatment interval.  Present claims 11-18 and copending claims 11-18 recite kit comprising the transdermal devices.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for ethinyl estradiol (EE) and levonorgestrel (LNG), does not reasonably provide enablement for any estrogen and any progestin as broadly embraced by the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."	These factors include, but are not limited to: (a) the nature of the invention; (b) the breadth of the claims; (c) the state of the prior art; (d) the amount of direction provided by the inventor; (e) the existence of working examples; (f) the relative skill of those in the art; (g) whether the quantity of experimentation needed to make or use the invention based on the content of the disclosure is "undue"; and (h) the level of predictability in the art (MPEP 2164.01 (a)).

Nature of the invention and Breadth of the claims: The claims are directed to a method of preventing pregnancy in a woman that comprises, during an eight week or a twelve week treatment cycle having a treatment interval of seven weeks or eleven weeks and a rest interval of one week: (A) transdermally administering a contraceptively effective amount of a progestin and an estrogen during the treatment interval by successive applications of transdermal hormone delivery devices; and (B) transdermally administering low dose progestin and low dose estrogen throughout the rest interval by application of a transdermal hormone delivery device; wherein the amount of the progestin delivered during the rest interval is 25% to 75% of the amount of the progestin delivered during the treatment interval; and the amount of the estrogen delivered during the rest interval is 25% to 75% of the amount of the estrogen delivered during the treatment interval. Claim 11 is directed to a kit comprising: (a) seven or eleven, or multiple of seven or eleven, transdermal hormone delivery treatment devices, each treatment device comprising a progestin and an estrogen in an amount sufficient to reduce the risk of pregnancy, each being intended for wear for one week; (b) one rest interval device for each three treatment devices, intended for wear during a one week rest interval between successive seven-week or eleven week treatment intervals, wherein the rest interval device comprises: (1) low dose progestin in an amount sufficient to deliver an average progestin serum concentration that is 25% to 75% the amount of the progestin delivered during each week of the treatment interval, and (2) low dose estrogen in an amount sufficient to deliver 25% to 75% the amount of the estrogen delivered during each week of the treatment interval, and (c ) instruction to use the device in eight week or twelve week cycle comprising a seven-week or an eleven week treatment interval and a one-week rest interval, the method comprising (i) transdermally administering a contraceptively effective amount of a progestin and an estrogen during the treatment interval by successive applications of the seven or eleven transdermal hormone treatment interval devices, one for each week of the treatment
interval, and (ii) transdermally administering low dose progestin and low dose estrogen
throughout the rest interval by application of the low dose rest interval device during the rest interval.
MPEP 2164.01(c) states: The enabling disclosure must teach the skilled artisan how to use the claimed method to prevent pregnancy using the claimed composition. Further, it is well established that, the enabling specification must teach those skilled in the art to make and use the full scope of the claimed invention without undue experimentation. “Although not explicitly stated in section 112, to be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation." Vaeck, 947 F.2d at 495, 20 USPQ2d at 1444; Wands, 858 F.2d at  36-37, 8 USPQ2d at 1404; In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (the first paragraph of section 112 requires that the scope of protection sought in a claim bear a reasonable correlation to the scope of enablement provided by the specification).” In re Wright (CAFC) 27 USPQ2d 1510 at 1513.
With regard to scope, the specification places clear boundaries on estrogen and progestin hormones and makes clear that a specific estrogen and progestin hormones are used. The claims embrace all estrogen and progestin hormones, known and unknown, yet can be combined in all the possible combinations and delivered transdermally in the claimed process to provide contraception. The claims are not even limited to any amount of the hormones delivered. No examples provided, however, applicants disclose in page 13 that EE and LNG are compatible and disclose specific serum levels of EE and LNG. Thus, it is incumbent upon the disclosure to teach the skilled artisan how to formulate and administer the claimed transdermal devices such that it can be used for contraception using the vast array estrogen and progestin in all the possible combinations without undue experimentation.

Amount of direction provided by the inventor and existence of working examples: At the outset, it is noted that the instant disclosure does not provide a working example wherein any contraceptive transdermal devices within the scope of the claims is used. Although, the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970), lack of a working example is a factor to be considered, especially in a case involving an unpredictable and undeveloped art. The transdermal and pharmaceutical arts are generally viewed as unpredictable and achieving a useful contraceptive outcome using steroid hormone combination is unpredictable. Thus, the relevant question in light of the failure of the application to provide a working example is whether the manner and process of contraception is otherwise disclosed such that the skilled artisan would be able to use the invention commensurate with the full scope of what is claimed. The instant disclosure is a transdermal devices comprising EE and LNG to provide specific serum level of EE and LNG in each treatment interval and rest interval (pages 8-10, 13). The specification does not provide reasonable numbers of estrogen and progesterone to assure one skill in the art that any species of estrogen and progesterone will work the same way to achieve contraception.

State of the prior art and level of predictability in the art: The “predictability or lack thereof in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. The transdermal and pharmaceutical art are recognized as unpredictable. (MPEP 2164.03.) In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions, transdermal administration, and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.
In the instant case, at the time the instant application was filed the state of the art with regard to transdermal contraception was still developing and obtaining contraceptive effective outcomes by administering transdermal devices during specific cycle period of time and during the rest period such as the devices currently claimed was highly unpredictable. See Chien US 2004/0053901, of record in the parent application. Applicants themselves admit in page 13 that some hormones are more absorbed transdermally than others, and also some, and not all, are compatible such as EE and LNG. Thus, at the time the instant application was filed the skilled artisan would recognize that delivering combination of any species estrogen and any species progestin from transdermal devices during the rest period would be unpredictable.

Relative skill of those in the art and quantity of experimentation needed to make or use the invention: Although the relative level of skill in the art is high, one of ordinary skill would not have been able to develop transdermal devices with the broad scope of all the possible combinations of estrogen and progestin encompassed by the claims without undue experimentation. The instant application describes combination of EE and LNG to achieve specific serum levels of EE and LNG during the treatment interval and rest interval. The guidance provided in the specification regarding hormone combination amounts to no more than generic statements that combination of any estrogen and any progestin is possible, and delivered transdermally. However, given the unpredictable state of the art, the skilled artisan clearly would not be able to extend the teachings of the specification and develop transdermal devices useful for contraception as embraced by the broad scope covered by the claims without extensive trial and error experimentation.
In fact, what is disclosed in the instant application with respect to contraceptive method and kit amounts to no more than theoretical speculation in an unpredictable art. The law is clear that the first paragraph of 35 USC § 112 requires more than the disclosure of a theoretical possibility. “Patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable. See Brenner v. Manson, 383 U.S. 519, 536, 148 USPQ 689, 696 (1966) (stating, in context of the utility requirement, that ‘a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’) Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.” Genentech Inc. v. Novo NordiskA/S (CA FC) 42 USPQ2d 1001, 1005. See also Rasmusson v. SmithKIine Beecham Corp., 75 USPQ2d 1297 (Fed. Cir. 2005) (In response to Rasmusson’s argument that the enablement requirement of section 112 does not mandate a showing of utility or, if it does, it mandates only a showing that it is “not implausible” that the invention will work for its intended purpose, the Court states, “As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”)
In view of the broad scope of the claims, the nascent and unpredictable state of the art and the failure of the application to teach one of skill in the art how to make and use the full scope of the claimed invention as asserted in the disclosure in clear, concise and exact terms, it must be concluded that one would not be enabled to make and use the invention as broadly as claimed.

Conclusion
This is a continuation of applicant's earlier Application No. 16/436,435.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./